Application for approval of the proposed certificate of incorporation of the society pursuant to the provisions of subdivision 5 of section 280 of the Penal Law denied, with leave to renew if applicant is so advised. Section 280 of the Penal Law provides for limited exemptions from its provisions for certain benevolent or charitable organizations, or other organizations which assist persons without means. The proposed certificate of incorporation in subparagraph 3 of the paragraph denominated second goes beyond the authority conditionally allowed in the statute. Moreover, despite the declarations by those who make the application on behalf of the proposed corporation, the powers proposed to be conferred in the certificate of incorporation as presently phrased would risk unduly recurring violation of canon 35 of the Canons of Professional Ethics. It may be that the certificate can be so modified as to avoid the difficulties mentioned, or even, as a further consequence, to eliminate the necessity for approval by the Appellate Division. However, should it be necessary for the application to be renewed then the court would require that there be submitted with the application a prospectus of purposes and proposed activities to make certain that they would be lawful in all respects (Matter of Association of Freedom of Choice v. Shapiro, 9 N Y 2d 376). Concur — Breitel, J. P., Valente, McNally, Eager and Steuer, JJ.